Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 14, 1974, which affirmed the decision of the referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she voluntarily left her employment without good cause, holding she wilfully made a false statement to obtain benefits for which a forfeiture of eight effective days was imposed and charging her with an overpayment of $131.25 in benefits ruled recoverable. The board’s determination of the issues involved in the instant case are factual and depend significantly on questions of credibility which are for the board’s resolution if supported by substantial evidence (Matter of Berkowitz [Levine], 41 AD2d 791; Matter of Schlags [Catherwood], 34 AD2d 597). Since such substantial evidence exists, the board’s decision must be affirmed. Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.